Citation Nr: 0817800	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service-connection for post 
traumatic stress disorder (PTSD) with anxiety, and if so, 
whether entitlement to service connection is warranted. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).

By history, it is noted that in April 2003 the RO denied the 
veteran's claim of entitlement to service-connection for PTSD 
with anxiety.  The veteran did not appeal the determination; 
thus, it became final.  In June 2004, it received an informal 
claim to reopen the matter.  Although the RO reopened the 
claim in the October 2004 rating decision, the Board is 
required to consider whether new and material evidence had 
been presented, and then if so, the merits of the claim can 
be considered.  The Board will make an initial determination 
as to whether evidence that is "new and material" has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed Cir. 
2001).  The issue is as phrased on the title page of the 
decision. 

The veteran requested a hearing before the Board in November 
2006.  However, in a statement submitted to the Board in 
April 2008, the veteran withdrew his request for a hearing.

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  Service-connection for PTSD was denied in an April 2003 
rating decision.  The appellant was notified of this decision 
and he did not file an appeal.  The appellant filed a new 
claim in June 2004.

2.  Evidence received since the April 2003 RO decision is new 
and relates to the pertinent unestablished facts necessary to 
substantiate the claim of entitlement to service-connection 
for PTSD.

3.  The record does not provide credible supporting evidence 
to verify the occurrence of the veteran's claimed PTSD 
inducing stressor.

CONCLUSIONS OF LAW

1.  The evidence added to the record since the RO's April 
2003 decision, denying the claim of entitlement to service-
connection for PTSD with anxiety, is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2007).

2.  PTSD was not incurred as a result of the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In the April 2003 rating decision, the RO denied the claim 
for entitlement to service-connection for PTSD with anxiety 
on the basis that there was no evidence of an in-service 
stressor during service.  The evidence of record at the time 
of the decision consisted of a physical examination dated in 
August 1946.  The veteran was notified of the decision in 
April 2003.  The veteran did not file an appeal and the April 
2003 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In June 2004, the veteran submitted a new claim for PTSD with 
anxiety.  In order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.  

The evidence submitted since the April 2003 rating decision 
includes outpatient treatment reports from the Denver VISTA 
Health Care System from October 2002 to January 2008, a May 
2005 letter from the veteran's treating psychiatrist at the 
Eastern Colorado Health Care System, a psychiatric evaluation 
from Fort Lyon, Colorado dated in April 1997, and La Junta 
VISTA treatment records dated April 1997 to July 2007.  

The Board finds the evidence submitted by the veteran to be 
new because it has not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is material because it relates to a fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim of 
entitlement to service-connection for PTSD with anxiety.  The 
letter from the veteran's psychiatrist attributes his PTSD to 
events which occurred in service.  This additional evidence 
raises a reasonable possibility of substantiating the claim, 
because it provides competent evidence of possible service 
incurrence.  Thus, this evidence is new and material.

In conclusion, the Board finds that the evidence received 
since the April 2003 rating decision is new and material, and 
the claim of entitlement to service-connection for PTSD with 
anxiety is reopened.

II.  Service-Connection

Pertinent Law and Regulations 

Service-connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service-
connection. 
38 C.F.R. § 3.303(b).

Service-connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service-connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service-connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service-connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 


Analysis

The veteran asserts that during his service in the 
Philippines he was responsible for grave registration and was 
in charge of guarding Japanese prisoners of war (POW's) whom 
he feared would attack him.  He attributes his PTSD to these 
alleged in-service events.  In private medical records and VA 
treatment records the veteran repeatedly complains of 
nightmares, recurrent and intrusive distressing memories, 
anger, avoidance of people and anxiety due to memories from 
his claimed in-service stressors.

The evidence of record does not show that the veteran 
personally engaged in combat with the enemy.  The DD Form 214 
shows that his military occupational specialty was a truck 
driver, and he also had training as a marksman.  The veteran 
earned the Asiatic Pacific Campaign Medal and World War II 
Victory Medal, but there are no medals or citations that 
reflect participation in combat operations.  The veteran 
asserts that he arrived in the Philippines two days before 
the fighting ended.  Because it appears that the veteran did 
not engage in combat with the enemy, nor does he assert that 
he engaged in combat, his lay testimony or statements alone 
are not enough to establish the occurrence of the alleged 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain service records or other 
credible evidence that corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2006); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

A review of the record reveals a current diagnosis of PTSD 
that is related to the veteran's service; however, there is 
no independent competent evidence of record verifying the 
occurrence of the veteran's alleged in-service stressor.  The 
VA attempted to verify the veteran's in-service stressors 
with the Center for Unit Records and Research (CURR).  CURR 
reported that there was insufficient specific stressor 
information with which to corroborate the veteran's 
testimony.
The VA also attempted to locate the veteran's service medical 
records.  However, due to a fire, the veteran's service 
medical records were destroyed.  The veteran's 1946 
separation examination is located in the file and shows a 
normal psychiatric evaluation for the veteran.  The veteran 
has indicated, in a statement dated June 2004, that he did 
not receive treatment for his PTSD or anxiety while in 
service.  

The first indication of the veteran seeking treatment is in 
April 1997.  The psychiatric evaluation conducted at Fort 
Lyon, Colorado, stated that the veteran did not require 
therapy at the time of his evaluation, nor was a prognosis 
given. 

A letter from the veteran's psychiatrist, dated May 2005, 
states that he has been treating the veteran since June 1997.  
He stated that the veteran has been diagnosed with PTSD 
stemming from his service during World War II.  The veteran 
reported his alleged stressors and the doctor stated: "The 
horror and stress associated with exhuming and discovering 
decomposing bodies coupled with the day to day stress of 
having to deal with POW's of questionable intent certainly 
meets the criteria for developing PTSD."  The doctor 
concluded by stating that it is more likely than not that 
there is a definite connection between the claimed stressors 
and his PTSD.

As discussed above, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Furthermore, the Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
statement regarding the etiology was apparently simply a 
recounting of the history given by the veteran.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, because independent competent 
corroboration of the veteran's alleged in-service stressor 
has not been submitted, the preponderance of the evidence 
weighs against the veteran's claim and is not in equipoise.  
Thus, the veteran's claim of entitlement to service-
connection for PTSD with anxiety is denied.  


III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2002, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service-connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of May 2002 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.  He was also provided a PTSD 
questionnaire to inform the VA of his in service stressor.  
The veteran filed out the questionnaire and submitted it to 
the VA.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Element (1) is not at issue, elements (2) and (3) (veteran 
status, current existence of a disability and relationship of 
such disability to the veteran's service) were satisfied by 
the RO letter of May 2002.  Regarding elements (4) (degree of 
disability) and (5) (effective date of the disability), he 
was provided with notice of the type of evidence necessary to 
establish a disability rating in a March 2006 letter.  While 
this letter was sent after the October 2004 decision, the 
Board determines that the veteran is not prejudiced, because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim, which was 
readjudicated in August 2006 and January 2008. 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service-connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in a June 2004 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's VA 
treatment records and private medical records.  The VA 
attempted to obtain the veteran's service medical records 
from the National Personnel Records Center.  The National 
Personnel Records Center responded that it could not locate 
the veteran's records.  The Board is mindful that, in a case 
such as this, where service medical records are unavailable, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  In an 
April 2006 signed statement, the veteran said that he had no 
additional information to submit.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD with 
anxiety. 

Entitlement to service-connection for PTSD with anxiety is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


